Citation Nr: 0608376	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  04-14 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for cause of death.


REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel
INTRODUCTION

The veteran had recognized prewar service from September 1, 
1941 to December 7, 1941, was beleagured from December 8, 
1941 to May 5, 1942, was missing from May 6, 1942 to May 10, 
1942, was a prisoner of war (POW) from May 11, 1942 to 
October 30, 1942, was missing from May 6, 1942 to May 10, 
1942, and had Regular Philippine Army service from May 27, 
1945 to January 15, 1946. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines denying the 
appellant's claim to reopen a claim for service connection 
for cause of death.  

Under 38 U.S.C.A 5101(b) (West 2002 & Supp. 2005), a claim 
for dependency and indemnity compensation also includes a 
claim for dependency and indemnity compensation under 38 
U.S.C.A § 1318 (West 2002 & Supp. 2005).  This issue is 
referred to the RO for adjudication.   


FINDINGS OF FACT

1. In a June 1991 rating determination, the RO denied service 
connection for cause of death.  The RO notified the appellant 
of this decision and of her procedural and appellate rights 
in a July 1991 letter, but the appellant did not appeal and 
that decision became final.  

2.  Evidence presented since the June 1991 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of service connection for cause of death. 




CONCLUSIONS OF LAW

1.  The June 1991 rating decision that denied entitlement to 
service connection for cause of death is final.  38 U.S.C.A. 
§ 7105(c) (West 2002 & 2005).  

2.  Evidence received since the June 1991 rating decision is 
not new and material and the appellant's claim is not 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 2002 & 
2005); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for new and material evidence, but she 
was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the cause of death.  Despite the inadequate notice 
provided to the appellant on these latter two elements, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the Board concludes 
below that the preponderance of the evidence is against the 
appellant's claim to reopen due to a lack of new and material 
evidence and no disability rating or effective date will be 
assigned, there is no prejudice to the appellant. 

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In the instant case, the appellant received letter 
notification prior to the initial unfavorable agency decision 
in September 2003.  The RO provided the appellant letter 
notice to her claim for service connection for cause of death 
in a letter dated August 2002, which informed her that she 
could provide evidence or location of such and requested that 
she provide any evidence in her possession.  Additionally, a 
January 2004 statement of the case (SOC) and an April 2004 
supplemental statement of the case (SSOC) provided the 
appellant with a summary of the evidence, the applicable law 
and regulations and a discussion of the facts of the case.  
The notice letter, the SOC, and the SSOC specifically 
notified the appellant that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Veteran's Center, service department, Social 
Security, and other federal agencies.  She was advised that 
it was her responsibility to either send records pertinent to 
her claim, or to provide a properly executed release so that 
VA could request the records for her.  The appellant was also 
asked to advise VA if there were any other information or 
evidence she considered relevant to this claim so that VA 
could help by getting that evidence.  It is the Board's 
conclusion that the appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  The duty to notify the 
appellant was satisfied under the circumstances of this case.  
38 U.S.C.A. 
§ 5103.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).

The record contains the veteran's death certificate, medical 
records, service records, and affidavits verifying the 
veteran's and appellant's marriage.  It does not appear that 
there are any other additional records that are necessary to 
obtain before proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issues on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  



Analysis

The appellant contends that a new death certificate showing 
the veteran's cause of death as a malignant neoplasm of the 
gallbladder and extrahepatic bile ducts constitutes new and 
material evidence sufficient to reopen her claim for service 
connection for cause of death.  The appellant states that 
conditions of the kidney, gallbladder or bladder are listed 
under those diseases subject to presumptive service 
connection for former prisoner's of war (POW's).  The 
military records show that the veteran was a POW from May 11, 
1942 to October 30, 1942. 

 In a June 1991 rating determination, the RO denied the 
appellant's claim for service connection for cause of death 
on the basis that the veteran was not service-connected for 
any disabilities during his lifetime and that there was no 
evidence relating the veteran's death to his active military 
service.  

The RO notified the appellant of this determination in July 
1991; she did not file a notice of disagreement within one 
year of the date of notification of the rating determination.  
Consequently, that decision is final based on the evidence of 
record at that time.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.  

However, when a claim is the subject of a prior final denial, 
it may nevertheless be reopened if new and material evidence 
is presented or secured.  38 U.S.C.A. § 5108.  
Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2005).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  
When determining whether additional evidence is new and 
material, VA must determine whether such evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Effective from August 29, 2001, the regulations 
defining "new and material evidence" were revised and 
clarify the types of assistance the VA will provide to a 
claimant attempting to reopen a previously denied claim.  38 
C.F.R. §§ 3.156(a) and 3.159(b).  These specific provisions 
are applicable only to claims filed on or after August 29, 
2001.  As the appellant filed her claim to reopen in June 
2003, the Board applied the revised provisions.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  Under the revised 
regulations, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claims.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claims sought to be reopened, and must raise a 
reasonable possibility of substantiating the claims.  
38 C.F.R. § 3.156(a) (2005).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  

Evidence considered at the time of the June 1991 rating 
determination included service records, service medical 
records, the veteran's death certificate listing the cause of 
death as cancer of the urinary bladder, private medical 
records showing treatment from August 4-19, 1985 for benign 
prostatic hypertrophy with a urinary tract infection, 
statements from Mr. B.G. and the appellant, and affidavits 
submitted as proof of the appellant's and veteran's marriage.  

Evidence received since the June 1991 rating decision 
includes affidavits submitted as proof of the appellant's and 
veteran's marriage and service records.  The appellant 
submitted a death certificate, dated April 2003, listing the 
causes of the  death as malignant neoplasm of gallbladder and 
extrahepatic bile ducts.  

The Board finds that the April 2003 death certificate is new 
as it was not previously submitted to the RO.  However, the 
Board notes that this evidence does not relate to an 
unestablished fact necessary to substantiate the claim, 
namely, that the veteran's cause of death is related to his 
service or internment as a POW.  Such an issue turns on 
medical evidence and statutory authority.  38 U.S.C.A. § 
1112(c), 38 C.F.R. 
§§ 3.303 and 3.309(c).  There is no medical evidence that the 
veteran's causes of death, as listed on the April 2003 death 
certificate, are related to service as service medical 
records, including a separation examination, did not contain 
a complaint, finding, or history of gallbladder or bile duct 
conditions.  Therefore, though the veteran's causes of death 
may have been amended since the June 1991 rating decision, 
they still does not relate to any condition incurred in 
service.  

The appellant specifically contends that the veteran's cause 
of death was incurred due to his interment as a POW.  The 
Board recognizes that the applicable provisions of § 3.309(c) 
have been changed during the course of the appellant's 
appeal.  However, the veteran's causes of death, malignant 
neoplasm of gallbladder and extrahepatic bile ducts, are not 
amongst those listed as presumptive diseases for former POW's 
under 38 C.F.R. §§ 3.307 and 3.309(c) both before and after 
the statutory amendments.  Thus, though the amended death 
certificate is new, it is not material as it does not relate 
to an unestablished fact necessary to substantiate the 
appellant's claim.  This new evidence is cumulative of the 
evidence submitted prior to the June 1991 rating decision; as 
such, the submitted documents are not new and material 
evidence.
 
The Board notes that the appellant believes that the 
veteran's cause of death was related to his service.  This 
determination, however, is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The appellant's assertions or theories for 
her claim are not considered new and material evidence.  

Accordingly, the Board finds that the evidence received 
subsequent to the June 1991 rating decision is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the appellant's claim for service 
connection for cause of death.  38 U.S.C.A. § 5108.  Because 
the appellant has not fulfilled her threshold burden of 
submitting new and material evidence to reopen her finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for cause of death and the 
appeal is denied.





____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


